Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered August 8, 1988, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant waived his right to appeal from the judgment of conviction, including the sentence imposed (see, People v Seaberg, 74 NY2d 1). Thompson, J. P., Brown, Rubin, Balletta and Miller, JJ., concur.